OPINION

Per Curiam:

Indicted for two counts of murder by the Clark County Grand Jury, appellant sought pre-trial habeas relief in the district court. In this appeal from an order denying that relief, his sole contention is that the evidence submitted to the grand jury was insufficient to establish probable cause.
Contrary to appellant’s contention, we believe the district court correctly determined that there was probable cause to believe the charged offenses had been committed and that the defendant had committed them. NRS 171.206. Protracted discussion of the record would serve no useful purpose. Review thereof reveals that such portion of the evidence submitted to the grand jury, not' challenged by appellant, is within our holding in Robertson v. Sheriff, 85 Nev. 681, 683, 462 P.2d 528, 529 (1969), in which we said “that presence, companionship, *39and conduct before and after the offense are circumstances from which one’s participation in the criminal intent may be inferred.”
Affirmed.